Citation Nr: 0000238	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  98-19 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for frostbite of both 
feet.

2.  Entitlement to service connection for shrapnel wound of 
the face and head.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for loss of the saliva 
gland.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's residuals of bilateral frozen feet are of 
service origin.

2.  The veteran has residuals of a shrapnel wound of the face 
and head that are related to service.

3.  The veteran has not submitted competent medical evidence 
that his hearing loss is related to service.

4.  The veteran has not submitted competent medical evidence 
that the loss of the saliva gland is related to service.

5.  The veteran has not submitted competent medical evidence 
that his arthritis is related to service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of both feet were incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  Residual scars from a shrapnel wound of the face and head 
were incurred during service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

3.  The claim for entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for entitlement to service connection for a 
loss of the saliva gland is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim for entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to service connection for frostbite of both feet, a shrapnel 
wound of the face and head, hearing loss, a loss of the 
saliva gland, and arthritis.  A veteran who submits a claim 
for benefits to VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. See 38 
U.S.C.A. § 5107(a) (West 1991).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
veteran in developing the facts pertinent to his claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 68 
(Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Epps, 126 F.3d at 1468- 69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997). 

Service connection may also be granted for certain chronic 
diseases, i.e., arthritis and organic disease of the nervous 
system, if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 

Generally, where a veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary. 38 U.S.C. § 1154(b) (West 1991).  The Board 
notes that Section 1154 deals with the occurrence of what 
happened then.  It does not address either current disability 
or nexus to service.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  The Board acknowledges that the veteran has been 
awarded the Combat Infantryman's Badge which is an indication 
that the veteran was engaged in combat with the enemy.

The Board also notes that attempts have been made to obtain 
the veteran's service medical records.  However, the 
veteran's service medical records could not be located and 
are believed to have been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  The RO was 
able to secure certain hospital admission records from the 
Office of the Surgeon General of the Department of the Army 
for the years 1944 and 1945.  These records do not, however, 
contain evidence regarding any of the disabilities for which 
the veteran is seeking entitlement to service connection.  
The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

I. Frostbite Of Both Feet

The veteran asserts that he is entitled to service connection 
for residuals of frostbite of both feet that were incurred 
during his period of active service while sleeping on frozen 
ground in Northern Italy in 1944.  He indicated that he was 
treated with shots of penicillin in a Field Hospital for 29 
days and that he has since had residuals therefrom, to 
include pain, stiffness, and changes in skin color when there 
is a change in temperature.  The evidence of record 
demonstrates that the veteran served in the Rome-Arno, 
Northern Apennines, and Po Valley during his period of 
service in Italy.

Review of the veteran's claims folder reveals that the 
evidence is negative for treatment for frostbite during the 
veteran's period of active service.  Subsequent to service 
and in conjunction with his claim for entitlement to service 
connection, a VA outpatient treatment record dated in June 
1998 shows that the veteran had symptoms of frostbite which 
were said to be worsening.

The veteran underwent a VA orthopedic examination in July 
1998.  He reported a history of frostbite in his right foot 
in 1944.  He indicated that his right foot gets numb whenever 
exposed to cold.  Examination of the right foot revealed that 
there was no swelling or deformity in the right foot or 
ankle.  The temperature of both feet was equal.  The examiner 
could palpate no pedal pulses in either foot.  There was 20 
degrees of dorsiflexion, 45 degrees of plantar flexion, 30 
degrees of inversion, and 20 degrees of eversion.  There was 
no significant tenderness in the foot, and there were no 
corns or calluses.  X-rays of the right foot revealed a small 
hypertrophic spur on the plantar surface on the os calcis.  
There were no other problems noted.  The impression was 
healed fracture of the right foot without residual deformity.

The associated VA cold injury protocol examination report, 
also dated in July 1998, reveals that the veteran indicated 
he had experienced frostbite during his period of active 
service while sleeping on frozen ground in Northern Italy in 
1944.  The examiner concluded that the findings of the 
examination were consistent with sequelae of frostbite.  The 
findings included cold sensitivity, hypertrophic nails, 
fungal skin infection, atrophy of muscles, stiffness of 
joints, discoloration of skin, and hair loss.  The 
examination report refers to the "feet" as being the 
subject of the examination.

To summarize, as indicated by the veteran's statements and by 
available service records, the veteran served in the European 
Theater of operations in World War II.  The veteran has 
testified that it was during winter at which time he 
developed frostbite.  VA outpatient record and the recent VA 
examination contain diagnoses indicating residuals of 
frostbite involving the feet.  There is no indication that 
the veteran suffered cold exposure following his release from 
active duty.  Although it is variously reported in the record 
that the right foot and the "feet" were subjected to 
frostbite, the protocol examination for cold injury is found 
to be more probative.  The Board finds that the evidence is 
in equipoise, and thus the benefit of the doubt is resolved 
in favor of the veteran.  Accordingly, entitlement to service 
connection for residuals of frostbite of both feet is 
warranted.

II. Shrapnel Wound To The Face And Head

The veteran asserts that he is entitled to service connection 
for residuals of a shrapnel wound to the face and head that 
was incurred during his period of active service.  He has 
indicated that he sustained the shrapnel wound in July 1944, 
wherein he was treated at a U.S. Army hospital in Northern 
Italy.

Review of the veteran's claims folder reveals that the 
evidence is negative for treatment for a shrapnel wound 
during the veteran's period of active service.  Subsequent to 
service and in conjunction with his claim for entitlement to 
service connection, the veteran underwent a VA examination in 
July 1998.  The examiner indicated that there were two 1 cm 
scars from the removal of shrapnel fragments, well healed and 
nontender on the right forehead and the right side of the 
face.  The one on the right side of the face was said to be 
slightly depressed.  

The Board recognizes that there are no service medical 
records contained in the veteran's claims folder which 
establish with certainty that the veteran incurred a shrapnel 
wound to the head and face during his period of active 
service.  However, the available service records do confirm 
that the veteran service in Rome-Arno, Northern Apennines, 
and Po Valley during his period of service in Italy.  
Additionally, the evidence of record confirms that the 
veteran received the Combat Infantryman's Badge which would 
suggest that the veteran was engaged in combat with the 
enemy.  The recent medical evidence demonstrates that the 
veteran has scars in his face which are clinically consistent 
with the removal of shrapnel fragments.

The Board finds that the available evidence of record is 
consistent with the veteran's assertions regarding an injury 
to the face and head in service.  At the very least, the 
Board finds that the evidence is in equipoise, and thus the 
benefit of the doubt should be resolved in favor of the 
veteran.  Accordingly, entitlement to service connection for 
residual scars of shrapnel wounds of the face and head is 
warranted.


III. Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 
(1999).

The veteran contends that he is entitled to service 
connection for a hearing loss disability that has manifested 
as a result of his period of active service.  A review of the 
veteran's claims folder reveals that the evidence is negative 
for treatment for acoustic trauma or hearing loss during the 
veteran's period of active service.  

Subsequent to service, the veteran underwent a VA examination 
in July 1995.  He reported that he could not hear.  He was 
wearing a hearing aid on the right ear during the 
examination.   The examiner indicated that the tympanic 
membranes and canals were negative and there was no history 
of tinnitus.

A VA outpatient treatment record dated in July 1998 shows 
that the veteran reported having deafness secondary to trauma 
in World War II.  The examiner indicated that the veteran 
would be referred to the ear, nose and throat department for 
evaluation.  There is no evidence of record that the veteran 
was evaluated further.

The Board finds that the record shows the veteran currently 
has evidence of hearing loss.  However, the veteran has not 
submitted evidence of a current hearing loss disability as 
per the requirements of 38 C.F.R. § 3.385 (1999).  
Additionally, the veteran has not presented evidence of 
hearing loss during his period of active service, or of a 
hearing loss disability to a compensable degree within one 
year of separation therefrom.  See also 38 C.F.R. § 3.307, 
3.309 (1999).  The veteran has not presented any satisfactory 
lay or other evidence of hearing loss pursuant to 38 U.S.C.A. 
§ 1154.  Even assuming exposure to inservice acoustic trauma 
and if the veteran had produced satisfactory evidence of a 
hearing loss disability during his period of active service, 
the statute relaxing the evidentiary requirement regarding 
service incurrence of a disease or injury for a combat 
veteran does not obviate the requirement that he submit 
evidence of a nexus between service and the current 
disability.  Kessel v. West, 13 Vet. App. 9, 17 (1999).  
There is no evidence of hearing loss of record until the VA 
examination report dated in July 1995, approximately forty-
eight (48) years after separation from service.

The veteran, as a layman, is certainly competent to comment 
on the symptoms associated with his disability, however, he 
is not competent to establish a diagnosis or etiology of said 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Beyond the veteran's assertions, there is no 
evidence of record linking a current hearing loss disability 
to the veteran's period of active service.  As the veteran 
has not submitted competent medical evidence of a nexus 
between a current disability and his period of active 
service, his claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.

As a result of the foregoing facts and pursuant to the above 
cited law, the Board finds that the claim is not well 
grounded.  Since the veteran has not presented a well 
grounded claim for service connection for hearing loss, the 
claim must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette  v. Brown, 8 Vet. App. 69, 73-74 (1995).

IV. Loss Of Saliva Gland

The veteran asserts that he is entitled to service connection 
for the loss of the saliva gland as a result of a shrapnel 
wound to the face and head that was incurred during his 
period of active service.

Review of the veteran's claims folder reveals that the 
evidence is negative for treatment for the loss of the saliva 
gland during the veteran's period of active service.  
Subsequent to service and in conjunction with his claim for 
entitlement to service connection, the veteran underwent a VA 
examination in July 1998.  The examiner indicated that there 
were two 1 cm scars from the removal of shrapnel fragments, 
well healed and nontender on the right forehead and the right 
side of the face.  The one on the right side of the face was 
said to be slightly depressed.  There was no indication that 
the veteran has experienced a loss of the saliva gland.

As indicated hereinabove, the Board has acknowledged that the 
evidence of record shows the veteran has two scars on his 
face that were described as well healed, nontender, residuals 
of the removal of shrapnel.  However, there is no evidence of 
record that the scars were productive of or associated with 
the loss or removal of the veteran's salivary gland during 
his period of active service.  Additionally, there is no 
evidence of record demonstrating a loss of the saliva gland 
either during service or any time thereafter.  The veteran 
has not presented any satisfactory lay or other evidence of 
service incurrence of a loss of the saliva gland pursuant to 
38 U.S.C.A. § 1154.

The veteran, as a layman, is certainly competent to comment 
on the symptoms associated with a disability, however, he is 
not competent to establish a diagnosis or etiology of said 
disability.  See Espiritu, 2 Vet. App. at 494-5.  Beyond the 
veteran's assertions, there is no evidence of record linking 
any current loss of the saliva gland to the veteran's period 
of active service.  As the veteran has not submitted 
competent medical evidence of a nexus between any current 
disability and his period of active service, his claim must 
be denied as not well grounded.  Epps, 126 F.3d at 1467-68.

As a result of the foregoing facts and pursuant to the above 
cited law, the Board finds that the claim is not well 
grounded.  Since the veteran has not presented a well 
grounded claim for service connection for a loss of the 
saliva gland, this issue must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 73-74.

V. Arthritis

The veteran asserts that he is entitled to service connection 
for arthritis that has 
become manifested as a result of his period of active 
service.  A review of the veteran's claims folder reveals 
that the evidence is negative for treatment for arthritis 
during the veteran's period of active service.  A hospital 
admission report provided by the Office of the Surgeon 
General of the Army for the year 1944 shows that the veteran 
was treated for a strain of a ligament, muscle or tendon of 
the shoulder without joint involvement in November 1944.

Subsequent to service and in conjunction with his claim for 
entitlement to service connection, a VA outpatient treatment 
record dated in June 1998 shows that the veteran had symptoms 
of frostbite which were said to be worsening, but there was 
no reference to arthritis.

The veteran underwent a VA orthopedic examination in July 
1998.  He reported a history of frostbite in his right foot 
in 1944.  He indicated that his right foot gets numb whenever 
exposed to cold.  He also indicated that he had pain in the 
left shoulder in the military and that he now has 
intermittent pain in it.  Examination of the right foot 
revealed that there was no swelling or deformity in the right 
foot or ankle.  The temperature of both feet was equal.  The 
examiner could palpate no pedal pulses in either foot.  There 
was 20 degrees of dorsiflexion, 45 degrees of plantar 
flexion, 30 degrees of inversion, and 20 degrees of eversion.  
There was no significant tenderness in the foot.  There were 
no corns or calluses.

X-rays of the right foot revealed a small hypertrophic spur 
on the plantar surface on the os calcis.  There were 
arthritic changes involving the interphalangeal joint of the 
right first toe noted.  There were no other problems noted.  
There was no evidence of residual fracture present.  The 
impression was healed fracture of the right foot without 
residual deformity.  X-rays of the left shoulder revealed a 
partial left acromioclavicular separation.  There was 
generalized osteoporosis.  There were no other abnormalities 
noted.  The impression was partial left acromioclavicular 
separation.

The Board finds that the evidence of record shows that the 
veteran has exhibited symptoms of arthritic changes involving 
the interphalangeal joint of the right first toe.  There is 
no evidence of record that the veteran's has arthritis of any 
other joint.  There is no competent medical evidence of 
record that the stated arthritic changes are attributable to 
his period of active service.  Additionally, the veteran has 
not presented evidence of arthritis during his period of 
active service, or of arthritis to a compensable degree 
within one year of separation therefrom.  See also 38 C.F.R. 
§ 3.307, 3.309 (1999).  The veteran has not presented any 
satisfactory lay or other evidence of service incurrence or 
aggravation of arthritis pursuant to 38 U.S.C.A. § 1154.

There is no evidence of arthritis of record until the VA 
radiology report dated in July 1998, approximately fifty-one 
(51) years after separation from service, and there is no 
attribution by a competent authority that the arthritic 
changes are related to service.

The veteran, as a layman, is certainly competent to comment 
on the symptoms associated with his disability, however, he 
is not competent to establish a diagnosis or etiology of said 
disability.  See Espiritu, 2 Vet. App. at 494-5 (1992).  
Beyond the veteran's assertions, there is no evidence of 
record linking the current arthritic changes to the veteran's 
period of active service.  As the veteran has not submitted 
competent medical evidence of a nexus between a current 
disability and his period of active service, his claim must 
be denied as not well grounded.  Epps, 126 F.3d at 1467-68.

As a result of the foregoing facts and pursuant to the above 
cited law, the Board finds that the claim is not well 
grounded.  Since the veteran has not presented a well 
grounded claim for service connection for arthritis, the 
claim must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 73-74.

ORDER

Entitlement to service connection for frostbite of both feet 
is granted.  Entitlement to service connection for scar 
residuals of shrapnel wound to the head and face is granted.  
Entitlement to service connection for hearing loss is denied.  
Entitlement to service connection for a loss of the saliva 
gland is denied.  Entitlement to service connection for 
arthritis is denied.




		
	JEFFREY J. MARTIN 
	Member, Board of Veterans' Appeals
 


